MEMORANDUM **
Jinyu Liu, a native and citizen of China, petitions for review of an order of the Board of Immigration Appeals (“BIA”) affirming an Immigration Judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We lack jurisdiction to review the BIA’s determination that Liu is statutorily ineligible for asylum based on the one-year time bar. See Ramadan v. Gonzales, 427 F.3d 1218, 1221-22 (9th Cir.2005).
We have jurisdiction pursuant to 8 U.S.C. § 1252 over Liu’s remaining claims.
Substantial evidence supports the BIA’s denial of withholding of removal because Liu’s anticipated punishment by the Chinese government would not be on account of a protected ground. See Ochave v. INS, 254 F.3d 859, 865-66 (9th Cir.2001).
Liu has waived any claim for protection under CAT by failing to raise any arguments in his opening brief challenging the BIA’s denial of this claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
Liu’s due process contention is belied by the record. Contrary to his contention, the record shows both that Liu argued his changed circumstances claim to the IJ, and that the IJ considered and rejected his claim.
*877PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.